11/14/2017
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                    Assigned on Briefs July 25, 2017 at Knoxville

                 JEFFREY HENRY v. STATE OF TENNESSEE

                 Appeal from the Criminal Court for Shelby County
                Nos. 13-06323, 13-06324    John W. Campbell, Judge
                       ___________________________________

                           No. W2016-02435-CCA-R3-ECN
                        ___________________________________


The Petitioner, Jeffrey Henry, pled guilty on January 12, 2015, to three counts of
aggravated sexual battery and received an effective twenty-year sentence. Subsequently,
on September 22, 2016, he filed an untimely petition for writ of error coram nobis,
alleging as newly discovered evidence that the victim was taking medication for
oppositional defiant disorder, which, he believed, raised questions as to whether her
responses were true or, simply, impulsive responses. Not knowing the victim was taking
this medication meant that the Petitioner’s pleas of guilty were unknowing and
involuntary, according to his argument. Additionally, he asserts that the decision of the
Tennessee Supreme Court in Frazier v. State, 495 S.W.3d 246 (Tenn. 2016), violates his
right to due process, which, in his view, tolls the one-year statute of limitations for filing
his claim. The coram nobis court dismissed the petition, finding that, pursuant to the
holding in Frazier, the relief the Petitioner sought was not available because he had
entered pleas of guilty. Further, the coram nobis court determined that the Petitioner had
been aware that the victim was undergoing “some possible mental health treatment.”
Accordingly, the coram nobis court denied relief, and we affirm that determination
pursuant to Rule 20 of the Rules of the Court of Criminal Appeals.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed
           Pursuant to Rule 20, Rules of the Court of Criminal Appeals

ALAN E. GLENN, J., delivered the opinion of the court, in which ROBERT H.
MONTGOMERY, JR., and J. ROSS DYER, JJ., joined.

Randal G. Rhea, Memphis, Tennessee, for the appellant, Jeffrey Henry.

Herbert H. Slatery III, Attorney General and Reporter; Courtney N. Orr, Assistant
Attorney General; Amy P. Weirich, District Attorney General; and Leslie Byrd, Assistant
District Attorney General, for the appellee, State of Tennessee.
                             MEMORANDUM OPINION

        In its order denying relief, the coram nobis court held that it was bound by the
holding of our supreme court in Frazier and, therefore, could not consider the Petitioner’s
arguments that the opinion violated his right to due process of law. Further, the coram
nobis court found that, in a prior proceeding, the Petitioner had acknowledged that “he
was aware that the victim was undergoing some possible mental health treatment” and
“that he discussed this with his lawyer.” Accordingly, the coram nobis court determined
that the alleged fact was not “newly discovered,” as the Petitioner claimed.

       In Frazier, 495 S.W.3d at 248, our supreme court held that “a guilty plea may not
be collaterally attacked pursuant to the coram nobis statute.” As an intermediate
appellate court, we may not reinterpret this decision of our supreme court. Further, we
agree with the coram nobis court that the Petitioner’s prior knowledge of the victim’s
possible mental health treatment indicates that his so-called newly discovered evidence is
not new at all and that, as a result, his coram nobis petition was untimely. Thus, we
affirm the denial of relief.

       When an opinion would have no precedential value, the Court of Criminal
Appeals may affirm the judgment or action of the trial court by memorandum opinion
when the judgment is rendered or the action taken in a proceeding without a jury and
such judgment or action is not a determination of guilt, and the evidence does not
preponderate against the finding of the trial judge. See Tenn. Ct. Crim. App. R. 20. We
conclude that this case satisfies the criteria of Rule 20. The judgment of the coram nobis
court is affirmed in accordance with Rule 20, Rules of the Court of Criminal Appeals.


                                          ______________________________________
                                          ALAN E. GLENN, JUDGE




                                           -2-